Citation Nr: 0427445	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  96-41 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to August 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran was scheduled for a Board hearing at the RO in 
August 2004, but failed to appear without explanation.  He 
has not requested that the hearing be rescheduled.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  A chronic left knee disorder was not present in service 
or until years thereafter, and the veteran's current left 
knee disability is not etiologically related to service.

3.  A chronic left ankle disorder was not present in service 
and any currently present left ankle disorder is not 
etiologically related to service..


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active duty. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly letters dated in August 2002 and December 2003, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claims, the specific 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  There is no indication or reason 
to believe that its decisions would have been different had 
the claims not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records.  The veteran has not identified the 
existence of any additional pertinent medical records that 
have not been associated with the claims folder.  In 
conjunction with this appeal, the veteran has also been 
scheduled for several VA examinations.  However, the record 
reflects that he has not reported for recent examinations in 
June 2003 and February 2004.  The duty to assist is a two-way 
street.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As the veteran failed to report for his scheduled 
examinations, the Board finds that the duty to assist the 
claimant in providing medical examination is satisfied.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2003).

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Evidentiary Background

The report of the veteran's April 1960 service entrance 
examination is negative for evidence of a left knee or left 
ankle disorder.  

A November 1960 treatment record indicates that the veteran 
had injured his left ankle the previous month.  He reported 
stiffness in his ankle.  He reported a history of an ankle 
injury prior to active service.  In January 1961, he was 
noted to have an old injury, fracture, of the left ankle.  
Tenderness at the ligamentous origins and insertions was 
noted with no evidence of present disease.  The veteran was 
advised to use an ACE bandage, aspirin, and warm soaks.  

A subsequent treatment record in March 1961 indicates that 
the veteran reported that he fell down a ladder injuring his 
left ankle.  Pain to palpation over both malleoli and 
ligamentous insertions was noted.  The examiner observed 
minimal swelling with no discoloration.  It was noted that 
the veteran walked fairly well.  X-ray revealed no fracture.  
Again, an ACE bandage was prescribed.  

In April 1961, the veteran reported that his left knee locked 
on him.  He reported falling sticking his knee.  Physical 
examination revealed "very little (barely noticeable) 
swelling."  Tenderness was noted, but the veteran had no 
laxity of any ligaments.  The diagnosis was sprain.  Three 
days later his condition was improving.  The veteran reported 
tightness, but no pain.  He was to continue with whirlpool 
treatment for another week and instructed on bending 
exercises and weight lifting.  The following week he was 
noted to have no pain, tenderness, erythema, heat, or 
welling.  However, a "funny" clicking sensation persisted 
with bending.  

In May 1961, the veteran sought treatment for a history of 
frequent injuries to his left ankle and left knee with the 
most recent injury occurring in April when he fell landing 
with his left leg bent underneath him.  X-ray examination of 
both knees was negative; however, the veteran had a history 
of locking which required forcible flexion with pain.  An 
orthopedic consultation noted that the veteran had full range 
of motion with mild effusion.  The veteran reported that his 
condition had improved.  The examining orthopedist noted that 
the veteran's quadriceps were in good condition with no 
evidence of atrophy.  Moderate medial joint line tenderness 
was noted.  McMurray's sign was negative and synovial grating 
was palpable on flexion and extension.  The collateral and 
cruciate ligaments were intact.  It was felt that the best 
course of treatment would be to watch the veteran's condition 
for several more weeks before considering surgery. 

The veteran's service medical records also show that he 
complained of chronic pain in his left knee since a year ago 
in a car accident.  The date of this report is illegible and 
no reference to a motor vehicle accident is documented in the 
remainder of his service records.  This statement was made 
while he was in the brig.  The veteran was noted to have 
instability of his left knee and crepitus as well as 
tenderness over the patella.  

The report of the veteran's August 1961 separation 
examination is negative for the presence of any left knee or 
ankle disorder.  

In October 1994, the veteran sought VA medical treatment for 
left and right foot swelling with open sores, pain, and 
difficulty walking.  An X-ray examination of the veteran's 
left ankle revealed soft tissue swelling with no evidence of 
bony abnormality.  Similarly, an X-ray examination of the 
left foot revealed no evidence of bone or joint abnormality.  
The impression was normal left foot.  

In February 1995, the veteran received treatment for 
substance abuse through VA.  The veteran was noted to have 
postoperative residuals of a right knee condition; no 
complaint, diagnosis or abnormal finding pertaining to his 
left ankle or knee was noted.  It was noted that he had 
fallen on the floor while in jail in January 1995 hurting his 
back and neck.  He did not have any unstable joints, 
musculoskeletal weakness, musculoskeletal stiffness, or 
musculoskeletal pain.  

A March 1995 VA orthopedic treatment record indicates that 
the veteran had fallen flat on his back in January 1995.  He 
complained of subsequent bilateral knee pain, shoulder 
discomfort, and headaches.  His left knee was noted to have 
normal range of motion with tenderness.  X-ray examination of 
the left knee was within normal limits.  

The veteran submitted a statement in April 1995 asserting 
that he had left knee and left ankle conditions that were 
related to his military service. 

The report of a June 1995 VA examination indicates that the 
veteran reported that he injured his left knee in 1960.  
Thereafter, he fell and reinjured his left knee and ankle in 
1995.  He reported that his left knee would swell after long 
walks and "give out."  He also complained of pain over the 
lateral malleolus and on forced varus.  The examiner found no 
objective abnormal findings relative to the veteran's left 
knee or left ankle.  There was no swelling, deformity or 
other impairment of the left knee and range of motion was 
recorded from 0 degrees of extension to 140 degrees of 
flexion.  His left ankle had range of motion from 0 degrees 
of dorsiflexion to 30 degrees of plantar flexion.  The 
pertinent diagnoses were no significant abnormal objective 
findings of the left knee and chronic fibular collateral 
ligament strain of the left ankle.  

Treatment records from Dr. Stanley Leibowitz, a private 
orthopedic surgeon, dated from October 1995 to March 1996 
show that the veteran received treatment for his left knee 
disability.  Dr. Leibowitz noted that the veteran's current 
problems originated with his injury in January 1995.  

In March 1996, the veteran underwent a private neurological 
evaluation conducted by Dr. Shivaram K. Gowdagere.  Dr. 
Gowdagere noted that the veteran sustained injuries to his 
left knee in January 1995 when fell on a wet floor at a 
correctional facility.  An impression of left knee 
derangement was rendered.  

In an April 1996 letter to Dr. Stanley Leibowitz, Dr. Andrew 
G. Kaufman, M.D. noted that the veteran presented with three 
problems including left knee pain which began after a fall in 
January 1995 when he slipped on a wet floor striking his head 
and the left side of his body.  It was recommended that the 
veteran undergo surgery on his left knee.  

In May 1996, the veteran sought private medical treatment for 
left knee pain.  The assessment at that time was knee sprain.  
A private treatment record dated in October 1996 from Dr. 
Donald J. Rose indicates that the veteran had fallen in 
January 1995 injuring his left knee.  He subsequently 
underwent several months of physical therapy.  It was noted 
that a recent MRI had revealed evidence of a complex tear of 
the posterior horn of the medial meniscus as well as a tear 
involving the lateral meniscus.  There was also evidence of 
focal articular cartilage degeneration and anterior cruciate 
ligament rupture.  An operative arthroscopy of the left knee 
was recommended.  

In November 1996, the veteran testified at a hearing before 
an RO hearing officer.  He reported that while he did not 
receive treatment for his left knee and left ankle until many 
years after his discharge from active duty, he used ACE 
bandages for support.  He injured his knee after falling down 
a stairwell.  He got up and noticed that his knee was 
swollen.  

In November 1996, the veteran was awarded Social Security 
Disability benefits.  Records from the Social Security 
Administration show that the veteran claimed to have injured 
various parts of his body, including his left knee, after 
falling while in jail in January 1995.  

In February 2000, Dr. O.A. Lindefjeld, a medical consultant 
hired by the veteran's representative, noted that the veteran 
had been seen for complaints of left ankle stiffness and pain 
during service as well as pain and locking in his left knee 
following injuries to his left ankle and knee during service.  
It was not until March 1996 that a definite tear of various 
ligaments in the veteran's left knee was confirmed by MRI.  
Dr. Lindefjeld concluded that the veteran's service medical 
records, "clearly show that his left knee disability 
originated while on active duty."  It was further opined 
that the veteran's left ankle disability was "at least 
aggravated by service."

In September 2001, the RO informed the veteran that an 
examination was to be scheduled.  He was told that it was 
important for him to report for the examination and that 
failure to report would result in a decision being made based 
on the available evidence of record.

The RO subsequently mailed a letter to the veteran informing 
him that an examination had been scheduled in September 2001.  
However, the examination was returned as undeliverable.  
After obtaining the veteran's new address, examinations were 
scheduled for September 2002, June 2003, and February 2004.  
However, the veteran failed to report for the examinations. 

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002);  see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his current left knee and left 
ankle disabilities originated during his active military 
service.  

With respect to the veteran's left knee disability, the Board 
notes that the veteran received treatment on several 
occasions for left knee complaints.  However, at the time of 
his separation from active duty, his lower extremities 
including his left knee were noted to be clinically normal.  
The first post service evidence of any left knee condition 
was in 1995 following the veteran's fall while at a jail.  In 
fact, Dr. Leibowitz, Dr. Gowdagere, Dr. Kaufmann, and Dr. 
Rose, all attributed the veteran's present left knee 
disability to his 1995 fall.  None of the veteran's treating 
physicians linked the veteran's current left knee disability 
to his active military service.  While none of these 
physicians appears to have reviewed the veteran's service 
medical records, each physician obtained a history from the 
veteran for clinical purposes and performed extensive 
evaluation of the veteran and each of these opinions is 
consistent with each other and the veteran's documented post 
service medical record.  Therefore, the Board finds the 
opinions expressed by these physicians to be highly probative 
to the issue of service connection for the veteran's left 
knee disability.  

While Dr. Lindefjeld opined that the veteran's present left 
knee disability was related to his active service, the Board 
notes that Dr. Lindefjeld's opinion is not supported by the 
post service medical evidence.  Dr. Lindefjeld did not 
address the medical opinions expressed by Dr. Leibowitz, Dr. 
Gowdagere, Dr. Kaufmann, and Dr. Rose.  In fact, while he 
referenced the veteran's January 1995 fall in the context of 
a nonservice-connected back condition, he made no mention of 
the veteran's reported history of left knee problems 
beginning with the January 1995 fall.  He also did not 
reference the veteran's reports of a prior injury to his left 
knee from a car accident.  Similarly, the record does not 
reflect that Dr. Lindefjeld examined the veteran at any time.  
Accordingly, the Board finds that the opinion expressed by 
Dr. Lindefjeld is of lower probative value than the opinions 
expressed by the veteran's treating physicians who actually 
interviewed and physically examined the veteran.  

With respect to the veteran's left ankle disability, the 
Board notes that service medical records show that the 
veteran fractured his left ankle prior to service and 
received treatment in service for left ankle complaints.  
However, service medical records do not show the presence of 
any chronic left ankle disorder.  To the contrary, they show 
that the veteran's left ankle was found to be normal on the 
examination for discharge.  Moreover, there is no post-
service medical evidence documenting any left ankle complaint 
or abnormality until more than 30 years after the veteran's 
discharge from service.  While Dr. Lindefjeld opined that the 
veteran's left ankle disability was "at least aggravated by 
service," he did not provide the basis for this opinion.  He 
did not cite to, or identify, any post service medical 
evidence that would aid in the establishment of a linkage 
between any current left ankle disability and the veteran's 
active service.  While he reviewed the veteran's medical 
records, he did not conduct an examination of the veteran.  
Additionally, he failed to address the veteran's post service 
medical history of injury to his left foot during his fall in 
January 1995.  In light of the foregoing, the Board's finds 
that the opinion proffered by Dr. Lindefjeld is of 
insufficient probative value to establish a nexus between any 
current left ankle disability and the veteran's military 
service.  

The Board notes that the RO scheduled several examinations of 
the veteran in order to obtain medical opinions concerning 
the etiology of any currently present left knee and left 
ankle disabilities.  However, as noted above, he did not 
report for the examinations.  Thus, the Board must decide the 
claims based on the evidence presently of record.  For the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for left knee and ankle disabilities.  
Accordingly, service connection for these disabilities is not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.


ORDER

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



